Citation Nr: 0404642	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of the 
Epstein-Barr virus, including infection of the liver and 
spleen.   
 
2.  Entitlement to a rating higher than 10 percent for 
residuals of right fourth and fifth metacarpal fractures with 
deformity of the right fifth finger.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran reportedly served on active duty from April 1996 
to September 2000.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 RO 
rating decision which denied for residuals of the Epstein-
Barr virus, including infection of the liver and spleen.  The 
RO granted service connection and a 10 percent rating for 
residuals of right fourth and fifth metacarpal fractures with 
deformity of the right fifth finger; the veteran appeals for 
a higher rating for this condition. 

The present decision addresses the issue of service 
connection for residuals of Epstein-Barr virus, including 
infection of the liver and spleen.  The issue of a rating 
higher than 10 percent for residuals of right fourth and 
fifth metacarpal fractures with deformity of the right fifth 
finger is the subject of the remand at the end of the 
decision.  


FINDINGS OF FACT

The veteran does not currently have the Epstein-Barr virus or 
any residuals of a prior Epstein-Barr virus, including 
infection of the liver and spleen.  


CONCLUSION OF LAW

Claimed residuals of the Epstein-Barr virus, including 
infection of the liver and spleen, were not incurred in or 
aggravated by service.  38 U.S.CA. § 1110 (West 2003); 38 
C.F.R. § 3.303 (2003).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty for training in the Army 
from November 1982 to April 1983.  Service medical records 
for this period of service do not refer to complaints of or 
treatment for the Epstein Barr virus.  

The veteran reportedly had later active duty in the Army from 
April 1996 to September 2000.  Service medical records from 
this period of service show that he was seen November 1996 
for complaints of right abdominal pain for six days.  He 
reported that he had suffered from a dull pain in the area 
for about a year.  The assessment was viral gastroenteritis.  
A March 1997 consultation report noted that the veteran 
reported a seven-month history of right-sided abdominal 
aching which was worsened by flexing his abdominal muscles 
and eating.  The assessment included probable abdominal wall 
injury and rule out hernia.  A February 1998 treatment entry 
indicated that the veteran reported that he had a rapid heart 
beat and that he was having difficulty gaining weight.  It 
was noted that he had suffered from mononucleosis for the 
previous three weeks with fever, malaise, and abdominal pain.  
The assessment was acute infectious mononucleosis with 
hepatitis involvement and rule out strep.  A March 1998 
treatment entry noted that the veteran was seen after five 
weeks of fever and malaise attributable to infectious 
mononucleosis.  It was noted that he had also suffered from 
bilateral abdominal pain.  The assessment was infectious 
mononucleosis (Epstein-Barr virus) with hepatosplenomegaly 
and secondary insomnia.  A March 1998 statement from a 
physician noted that the veteran had been seen three times in 
the previous two weeks and that he had been diagnosed with 
infectious mononucleosis.  The physician indicated that the 
condition had caused the veteran to have continuous fever, 
difficulty eating, weakness, and, more recently, abdominal 
pain due to enlargement of his liver and spleen.  It was 
noted that on an examination the previous day, both the 
veteran's liver and spleen were tender and enlarged so as to 
be felt inches below the ribcage.  Available records do not 
show later problems during service with Epstein-Barr virus or 
residuals.

In a December 2000 statement, the veteran reported that since 
1998 he had been experiencing vomiting a minimum of twice 
daily.  He indicated that he could not say whether such was 
directly connected to his Epstein-Barr virus or subsequent 
liver problems associated with the illness.  The veteran 
stated that he suffered from fatigue and persistent pain 
emanating from the right lower half of his abdomen right 
below the ribcage.  He noted that occasional swelling of his 
liver and spleen would still occur.  The veteran reported 
that he lost twenty pounds at the time of the onset of the 
condition and that he had been unable to gain back the 
weight.  

The veteran underwent a VA liver, gallbladder, and pancreas 
examination in November 2001.  He reported that he had 
suffered continuous abdominal pain as well as nausea on 
almost a daily basis which he attributed to the Epstein-Barr 
infection.  The veteran stated that he contracted 
mononucleosis which was reportedly caused by the Epstein-Barr 
infection in February and March 1998.  He indicated that he 
was initially found to have enlargement of the spleen and 
liver.  The veteran noted that he was put to quarters for 
approximately one month and that he was placed on a profile 
for approximately five months.  He indicated that he had 
suffered continuous nausea since that time although he denied 
seeking treatment in the infirmary for such condition.  The 
veteran indicated that he had suffered a weight loss since 
developing mononucleosis and stated that he had gone from 160 
pounds to 135 to 138 pounds.  

The examiner reported that the veteran did not appear to be 
in any acute distress and that he did not appear to be overly 
fatigued.  The examiner stated that the veteran was 
moderately tender over the area just beneath the left costal 
margin and in a similar area symmetrically on the other side 
below the right costal margin.  It was noted that the veteran 
believed such was due to irritation of his spleen and liver.  
The examiner indicated that the veteran did not appear to be 
jaundiced and that there was no evidence of any masses 
palpated anywhere on the abdomen.  It was reported that there 
was no evidence of any rebound, but that there did appear to 
be some guarding when palpation was performed.  The examiner 
noted that the veteran did have a history in the service of a 
torn abdominal muscle on the right abdominal oblique.  There 
was no evidence of any cervical, axillary, periauricular 
abdominal or inguinal adenopathy.  As to diagnoses, the 
examiner noted that the veteran's records had been reviewed.  
The examiner stated that as to the Epstein-Barr infection, 
the laboratory reports showed evidence of an old infection 
with no sign of increased monocytes, or significant increase 
in his white blood cell count, or abnormal liver tests.  It 
was noted that the ultrasound and physical examination of the 
abdomen were within normal limits.  The diagnosis was old 
Epstein-Barr I infection with no objective sign of residuals.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for service 
connection for Epstein-Barr virus, including infection of the 
liver and spleen.  Relevant medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran's service medical records from his period of 
active duty indicate that he was diagnosed and treated for 
mononucleosis (Epstein-Barr virus) with hepatosplenomegaly in 
early 1998.  However, there is no indication of chronic 
disease or residuals from that episode.  The veteran was 
released from active duty in 2000.  There are no post-service 
medical records showing active disease from Epstein-Barr 
virus or chronic residuals from the earlier service episode.  
The 2001 VA examination concluded that there had been a prior 
episode of Epstein-Barr infection, but with no current 
objective sign of residuals.  

In addition to a disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).  As a layman, the veteran has no competence to give a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The medical evidence shows 
no current evidence of the Epstein-Barr virus infection or 
any residuals from the acute and transitory service 
infection.  Thus there is no disability to service-connect.  
It must be concluded that the claimed condition was not 
incurred in or aggravated by service, and service connection 
is not warranted.  

As the preponderance of the evidence is against the claim for 
service connection for residuals of the Epstein-Barr virus, 
including infection of the liver and spleen, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for residuals of the Epstein-Barr virus, 
including infection of the liver and spleen, is denied.  


REMAND

The other issue on appeal is entitlement to a rating higher 
than 10 percent for residuals of right fourth and fifth 
metacarpal fractures with deformity of the right fifth 
finger.  

The veteran was last afforded a VA examination in November 
2001.  The examiner indicated that the veteran had limited 
motion of the fourth and fifth fingers, although range of 
motion in degrees was not reported.  Such information would 
be helpful when evaluating the condition under the relevant 
rating criteria.  In the judgment of the Board, as part of 
the duty to assist the veteran with this claim, updated 
treatment records should be obtained and another VA 
examination should be provided.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Accordingly, this issue is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since service for right hand 
and finger problems, and the RO should 
then obtain copies of the related medical 
records.  

2.  The RO should then have the veteran 
undergo a VA examination to determine the 
severity of his service-connected 
residuals of right fourth and fifth 
metacarpal fractures with deformity of the 
right fifth finger.  The claims folder 
should be provided to and reviewed by the 
examiner.  All signs and symptoms for 
rating the right hand/finger disability 
should be provided in detail, including 
range of motion in degrees and the 
presence of any ankylosis (favorable or 
unfavorable) of individual finger joints.  

3.  Thereafter, the RO should review the 
claim for a rating higher than 10 percent 
for residuals of right fourth and fifth 
metacarpal fractures with deformity of the 
right fifth finger.  If the claim is 
denied, the RO should issue a supplemental 
statement of the case to the veteran, and 
he should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



